Thayer, J.,
(orally.) In the case of the Iowa Barb Steel-Wire Company against the Southern Barbed-Wire Company, when a rule was granted a few weeks ago against certain of the defendants requiring them to show cause why they should not be punished for contempt in violating the injunction, the only questions reserved were the questions — -First, whether the defendants, in doing the act complained of, were protected by a license from the complainant or its assignees, granted the “Southern Wire Company;” and, secondly, in the event that the license pleaded was held to be ineffectual, whether the defendant had acted in good faith under the belief that such license authorized the act complained of. Upon an examination of the contract between the Iowa Barb Steel-Wire Company and the Washburn & Moen Manufacturing Company, upon which the license depends, we are both of the opinion that the contract is not in the nature of a license, and that it is insufficient to support the claim made by these defendants that the Iowa Barbed Steel-Wire Company has granted them the right to manufacture the wire in question. We are furthermore of the opinion, upon looking into the return made by these defendants, that it is most probable that the defendants have, in doing the acts complained of, acted in good faith, under the belief that the contract in question authorized them to do what they are accused of having done, and, inasmuch as it appears that they ceased to manufacture the wire as soon as these proceedings were begun, until a construction had been placed upon such contract, that Jhey are not guilty of any willful contempt of court, and should not be punished as if so guilty.
We therefore discharge the rule in this case, upon payment of costs by the defendant, holding, however, that the contract- under which they have heretofore claimed the right to manufacture the wire in question is ineffectual to give them any such right.